é-Lt SLOZ/6L/LL NWOS GAD

VR ince Cowie

United States District Court
Violation Notice

 

 

 

Mrs 4

 

 

 

 

 

 

7399614 Regealkatn _ 349° Ly
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION LX)
Deke and Tee of Oe erciee (eenlietpyyy) | OMeran Charged Crh use aie Goda ro
W/otyoois ya | 36 CR Y.9ice) eo

Paap od Cee ay
Ps

 

 

Often Deacieion Mactan Bose be Cheep

Steed Sa/50 SISFt

BAIMAT 5

Lase! S/n

a

DEFENDANT INFORMATIC

 

 

Teg Ho ne iat Page 0 | Colo

SDPs92% [Mb |S lehevy/ Tra | BIR

A DF ROM 415 CHECKIO. YOu 6 1F Rox 81S GeECKED YOU RRUEST
MUST APPEAR I OOURT see PAY AMOUNT INDICATED BELCQY
BS TLS for beech of li oopeyl DA APPEAR IN COAT

SCC BARD iS coe neck of ee cy]

(ghee betel

 

 

 

 

$ @ 90 Forteaura Amount
'S20) Processing Fae

PAY THIS AMOUNT —+| § "A, 3 © Total Comateral Bus

 

 

YOUR GOURT DATE

 

 

 

(Hip tte appa et ce Sw piu al Ber ecified cf your appeanaece cade bp real
Tan Acdea Cate preva e ry!
_—.
Tims (hore |
Uy vigray Lign fs . e dacM * Hl 1 i 0 Qed sary Oe pun
a ipptar fc I 1 ee 1 Jo" pay Sha a ocho al due

EK Deviweriael Sagruae

 

STATEMENT OF PROBABLE CAUSE

Casé 8'19-p0-00286-TMD Document 1 Fil@d @4/4:0/495 aRagenbnOfr dummans)

I ciate thal on i

law entorcement officer in the

ni whike Brerceeng my dubes aa 4
Chsirect of i

: ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing shalement is based upon

 

cy

=< iy personal observation Ty Peon! mvetsgabon
8) nfiomation supplied to metro iy fellow officer's observation
o Olhar (ix plean aowe)

Pe dedere under perialiy of perjury that fh indormahon whet | hanes eet forth above and on
=e fee of thos clan nobor @ fue ard coeneot bo the Bead! af rey knovwinige

mk.

om,

int eC UH OF

BS Chale (rind yyy Officer's Signatune

=]

=

Srrodatle cause hes been siaied for the muanoe of a warrant

=k.

—_

Ree kecuted on

 

Date (rindalyyyy US. Magisiraie Judge

BASMAT = bacaricu: materiel nepiaad mince Pag © of Pore passenger wetocls
OL * Correo dower bere CM = Lite tepepagl ei eed in cere
